
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mrs. Lincoln (for
			 herself, Mr. Schumer, and
			 Mr. Chambliss) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		To direct the Architect of the Capitol to place a marker
		  in Emancipation Hall in the Capitol Visitor Center which acknowledges the role
		  that slave labor played in the construction of the United States Capitol, and
		  for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Enslaved
			 African-Americans provided labor essential to the construction of the United
			 States Capitol.
			(2)The report of the
			 Architect of the Capitol entitled History of Slave Laborers in the
			 Construction of the United States Capitol documents the role of slave
			 labor in the construction of the Capitol.
			(3)Enslaved
			 African-Americans performed the backbreaking work of quarrying the stone which
			 comprised many of the floors, walls, and columns of the Capitol.
			(4)Enslaved
			 African-Americans also participated in other facets of construction of the
			 Capitol, including carpentry, masonry, carting, rafting, roofing, plastering,
			 glazing, painting, and sawing.
			(5)The marble
			 columns in the Old Senate Chamber and the sandstone walls of the East Front
			 corridor remain as the lasting legacies of the enslaved African-Americans who
			 worked the quarries.
			(6)Slave-quarried
			 stones from the remnants of the original Capitol walls can be found in Rock
			 Creek Park in the District of Columbia.
			(7)The Statue of
			 Freedom now atop the Capitol dome could not have been cast without the pivotal
			 intervention of Philip Reid, an enslaved African-American foundry worker who
			 deciphered the puzzle of how to separate the 5-piece plaster model for casting,
			 when all others failed.
			(8)The great hall of
			 the Capitol Visitor Center was named Emancipation Hall to help acknowledge the
			 work of the slave laborers who built the Capitol.
			(9)No narrative on
			 the construction of the Capitol that does not include the contribution of
			 enslaved African-Americans can fully and accurately reflect its history.
			(10)Recognition of
			 the contributions of enslaved African-Americans brings to all Americans an
			 understanding of the continuing evolution of our representative
			 democracy.
			(11)A marker
			 dedicated to the enslaved African-Americans who helped to build the Capitol
			 will reflect the charge of the Capitol Visitor Center to teach visitors about
			 Congress and its development.
			2.Placement of
			 marker in Capitol Visitor Center to acknowledge role of slave labor in
			 construction of capitol
			(a)Procurement and
			 placement of markerThe Architect of the Capitol, subject to the
			 approval of the Committee on House Administration of the House of
			 Representatives and the Committee on Rules and Administration of the Senate,
			 shall design, procure, and place in a prominent location in Emancipation Hall
			 in the Capitol Visitor Center a marker which acknowledges the role that slave
			 labor played in the construction of the United States Capitol.
			(b)Criteria for
			 design of markerIn developing the design for the marker required
			 under subsection (a), the Architect of the Capitol shall—
				(1)take into
			 consideration the recommendations developed by the Slave Labor Task Force
			 Working Group;
				(2)to the greatest
			 extent practicable, ensure that the marker includes stone which was quarried by
			 slaves in the construction of the Capitol; and
				(3)ensure that the
			 marker includes a plaque or inscription which describes the purpose of the
			 marker.
				
